DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 22 February 2021 is acknowledged. However, 22-28 will not be considered for being dependent claims of one of the canceled claims.
Information Disclosure Statement
	The information disclosure statement, filed 2 August 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20190802, is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0314894 A1) in view of Bach et al. (US 2018/0018553 A1).

determine, using object recognition processes, a plurality of object proposals for objects in a digital image (Wang discloses that “generating set of object proposals from the video, the set of object proposals comprising positive object proposals and negative object proposals” at Fig. 5-520 and ¶0050);
refine features of the plurality of object proposals and features of the set of subgraph proposals using extracted relationships corresponding to the plurality of object proposals and the set of subgraph proposals from an external knowledgebase (Wang discloses that “determine, for the plurality of object proposals, a set of subgraph proposals corresponding to candidate relationships involving pairs of object proposals of the plurality of object proposals” at Fig. 5-540 and ¶¶0041-0048 and 0050); and
generate a semantic scene graph by predicting object labels and predicate labels based on the refined features of the plurality of object proposals and the refined features of the set of subgraph proposals (Wang discloses that “aggregating the rescored object proposals to produce an object detection” at Fig. 5-550 and ¶¶0049-0050).
However, Wang does not disclose determine, for the plurality of object proposals, a set of subgraph proposals corresponding to candidate relationships involving pairs of object proposals of the plurality of object proposals.
Bach discloses determine, for the plurality of object proposals, a set of subgraph proposals corresponding to candidate relationships involving pairs of object proposals of the plurality of object proposals (Bach discloses that “the relevance assignment may be applied to graph data consisting of nodes, and directed or undirected edges with or without weights; an 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the set of subgraph of Bach to Wang’s generation of object proposals. 
The suggestion/motivation would have been to provide “a robust, easy to implement and widely applicable concept for realizing the task of relevance score assignment” (Bach; ¶0010).
b.	Regarding claim 2, the combination applied in claim 1 discloses further comprising instructions executed by the at least one processor, cause the computing device to:
determine feature vectors representing the features of the plurality of object proposals and feature maps representing the features of the set of subgraph proposals (Bach discloses that “the relevance assignment may be applied to graph data consisting of nodes, and directed or undirected edges with or without weights; an item of set 16 would then be a subgraph, for example. An element-wise relevance score would be computed for each subgraph. A subgraph can be an input to a neural network for example if it is encoded as an integer by encoding nodes and their edges with weights by integer numbers while separating semantic units by integers which are reserved as stop signs. Alternatively, an item of set 16 for computing the relevance score per item could be a node. Then we compute item-wise relevance scores” at ¶¶0328-0329); and
perform an initial refinement of the feature vectors of the plurality of object proposals relative to the set of subgraph proposals and an initial refinement of the feature maps of the set of subgraph proposals relative to the plurality of object proposals using a multi-class 
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the instructions that cause the computing device to refine the features of the plurality of object proposals and the features of the set of subgraph proposals cause the computing device to:
determine a predetermined number of relationships that occur most frequently in the external knowledgebase for an identified object proposal of the plurality of object proposals(Wang discloses that “determine, for the plurality of object proposals, a set of subgraph proposals corresponding to candidate relationships involving pairs of object proposals of the plurality of object proposals” at Fig. 5-540 and ¶¶0041-0048 and 0050); and
encode, using a recurrent neural network, word embeddings comprising the predetermined number of relationships with the identified object proposal (Bach discloses that “the relevance assignment may be applied to graph data consisting of nodes, and directed or undirected edges with or without weights; an item of set 16 would then be a subgraph, for example. An element-wise relevance score would be computed for each subgraph. A subgraph can be an input to a neural network for example if it is encoded as an integer by encoding nodes and their edges with weights by integer numbers while separating semantic units by integers which are reserved as stop signs. Alternatively, an item of set 16 for computing the relevance score per item could be a node. Then we compute item-wise relevance scores” at ¶¶0328-0329).

e.	Regarding claim 5, the combination applied in claim 1 discloses wherein each subgraph proposal of the set of subgraph proposals corresponds to a pair of object proposals of the plurality of object proposals, and wherein each object proposal of the plurality of object proposals is associated with a subset of subgraph proposals of the set of subgraph proposals (Bach discloses that “the relevance assignment may be applied to graph data consisting of nodes, and directed or undirected edges with or without weights; an item of set 16 would then be a subgraph, for example. An element-wise relevance score would be computed for each subgraph. A subgraph can be an input to a neural network for example if it is encoded as an integer by encoding nodes and their edges with weights by integer numbers while separating 
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein the instructions that cause the computing device to determine the set of subgraph proposals cause the computing device to:
determine a first score for a first object proposal and a second score for a second object proposal in an identified pair of object proposals (Wang discloses that “generating set of object proposals from the video, the set of object proposals comprising positive object proposals and negative object proposals” at Fig. 5-520 and ¶0050); and
determine a subgraph proposal for the identified pair of object proposals by determining a union box with a confidence score as a product of the first score and the second score (Bach discloses that “the relevance assignment may be applied to graph data consisting of nodes, and directed or undirected edges with or without weights; an item of set 16 would then be a subgraph, for example. An element-wise relevance score would be computed for each subgraph. A subgraph can be an input to a neural network for example if it is encoded as an integer by encoding nodes and their edges with weights by integer numbers while separating semantic units by integers which are reserved as stop signs. Alternatively, an item of set 16 for computing the relevance score per item could be a node. Then we compute item-wise relevance scores” at ¶¶0328-0329).
g.	Regarding claim 7, the combination applied in claim 1 discloses further comprising instructions that, when executed by the at least one processor, cause the computing device to:
generate a synthesized image based on the object labels used to generate the semantic scene graph (Wang discloses that “Object proposals may be generated by computing a hierarchical segmentation of an input video frame that is received by the system” at ¶0036);

modify, using the determined difference, one or more parameters of a scene graph generation model that generates the semantic scene graph (Wang discloses that “the Fast R-CNN takes as input a video frame and a set of object proposals. The network first processes the video frame with several convolutional layers and max pooling layers to produce a feature map. Then for each objet proposal of the set of object proposals a region of interest (RoI) pooling layer extracts a fixed-length feature vector from the feature map. Each feature vector is fed into a sequence of fully connected layers that finally branch into two sibling output layers: one that produces softmax probabilities, and one that produces per-class bounding-box regression offsets. The Fast R-CNN is used to remove negative object proposals whose detection score of PASCAL VOC 20 classes are below a first threshold, for example 0.1…” at ¶¶0038-0040).
h.	Regarding claim 8, the combination applied in claim 1 discloses wherein the instructions that cause the computing device to generate the synthesized image cause the computing device to generate, using a cascaded refinement network, the synthesized image comprising objects from a scene layout based on the object labels and locations associated with the object labels (Wang discloses that “the Fast R-CNN takes as input a video frame and a set of object proposals. The network first processes the video frame with several convolutional 
i.	Regarding claim 9, the combination applied in claim 1 discloses wherein the instructions that cause the computing device to determine the difference between the digital image and the synthesized image cause the computing device to determine, using a generative adversarial network, a loss associated with the synthesized image relative to the digital image (Wang discloses that “the Fast R-CNN takes as input a video frame and a set of object proposals. The network first processes the video frame with several convolutional layers and max pooling layers to produce a feature map. Then for each objet proposal of the set of object proposals a region of interest (RoI) pooling layer extracts a fixed-length feature vector from the feature map. Each feature vector is fed into a sequence of fully connected layers that finally branch into two sibling output layers: one that produces softmax probabilities, and one that produces per-class bounding-box regression offsets. The Fast R-CNN is used to remove negative object proposals whose detection score of PASCAL VOC 20 classes are below a first threshold, for example 0.1…” at ¶¶0038-0040).
j.	Regarding claim 10, the combination applied in claim 1 discloses wherein the instructions that cause the computing device to modify the one or more parameters of the scene graph generation model that generates the semantic scene graph cause the computing device to modify, based on the determined loss and using backpropagation, one or more parameters of an object detection model used to determine the plurality of object proposals for objects in the digital image (Wang discloses that “Given the generated noisy object tracklets preserving short-
k.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 1 and 7, respectively. See rejection of claims 1 and 7 for further explanation.
l.	Regarding claim 21, claim 21 is analogous and correspond to claims 1 and 5, respectively. See rejection of claims 1 and 5 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609